           Case 1:19-cv-00749-JL Document 27 Filed 09/03/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Jonathan Bijeol

      v.                                          Case No. 19-cv-749-JL

Victoria R. Catano, et al.




                                      ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated June 8, 2020.

      SO ORDERED.


                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: September 2, 2020

cc:   Jonathan Bijeol, pro se
      Samantha Dowd Elliott, Esq.
